McCORD, Circuit Judge
(dissenting in part).
I concurred in the original opinion’s reversal of the general judgment against Calhoun County, but I think the court went too far in allowing inquiry into the source of the funds on deposit in the Atlantic National Bank of Jacksonville to “determine whether such proceeds are subject to be applied toward the payment of the indebtedness found by the Court below to be due appellee.” A reading of the record convinces me that the parties intended and clearly understood that the engineering fees would be limited to an amount which P. W. A. approved. The engineering company, which was fully familiar with such projects, was informed that fees for en*133gineering services were “not to exceed, in any event, 7%% of the construction cost of the project”. It accepted payment on this basis and in my opinion waived any rights it may have had to demand more, and by its conduct estopped itself to recover more than it has received. I think this court should have reversed the general judgment against the County and held that the engineering company has received all to which it is entitled.